DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . See 35 U.S.C. § 100 (note).
Art Rejections
Anticipation
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1–20 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by US Patent Application Publication 2012/0243701 (published 27 September 2012) (“Parkins”).
Claim 1 is drawn to “an electronic ear plug for protecting an ear drum of a human from ambient sound waves.” The following table illustrates the correspondence between the claimed ear plug and the Parkins reference.
Claim 1
The Parkins Reference
“1. An electronic ear plug for protecting an ear drum of a human from ambient sound waves, the electronic ear plug comprising:
The Parkins reference describes an earplug that conforms to the concha of a user’s ear and extends into the user’s ear canal. Parkins at Abs., ¶ 9. In an embodiment, Parkins’s earplug includes an electronic package 21 having a loudspeaker and other electronic devices. Id. at ¶¶ 35, 36, FIGs.4–6. Parkins describes configuring the earplug to protect the user’s ear drum from loud ambient sounds. Id. at ¶¶ 4, 7, 8, 9, 39.
“a housing defining an interior;
Parkins’s earplug includes a skin 1 that corresponds to the claimed housing. Id. at ¶¶ 21, 22, FIGs.4–6.
Skin 1 is formed as a negative of the user’s concha and ear canal, such that it includes a hollow interior. See id.
“a tip supported by the housing, the tip configured to be received in an ear canal of the human;
Skin 1 includes a concha portion 12 and an ear canal portion 10. Id. at ¶ 20, FIGs.4–6. Concha portion 12 is made of relatively hard material and rests in the user’s concha, supporting ear canal portion 10 as a tip in a user’s ear canal. Id. at ¶¶ 33, FIGs.4–6.
“a sound wave passage extending through the ear tip;
Parkins’s earplug includes a sound tube 20 that provides the claimed sound wave passage through the tip, or ear canal, portion 10 of skin 1. Id. at ¶ 35, FIGs.4–6.
“a speaker in the housing configured to emit sound waves to be delivered through the sound wave passage toward the ear drum;
Electronics package 21 includes a loudspeaker transducer. Id. at ¶¶ 7, 35, 36, FIGs.4–6. Parkins depicts package 21 as including a nozzle portion that is acoustically coupled to sound tube 20. See id. This coupling allows sound generated by the package’s speaker to be emitted into the user’s ear canal. See id.
“a sealing material in the housing at least partially filling the housing,
Parkins describes completely filling skin 1 with a filler 2, 3, 4, or sealing material, such as silicone or urethane. Id. at ¶ 23, 39–41, FIGs.4–6, 8.
“the sealing material configured to obstruct sound waves not emitted by the speaker from entering the sound wave passage from inside the housing.”
Parkins describes the earplug generally as a solid earplug constructed principally from skin 1 and filler 2. Id. at ¶ 9. Parkins further describes the earplug as sealing the ear canal and protecting the user from loud ambient sounds. Id. at ¶¶ 9, 21, 39. One of ordinary skill in the art would have understood this as a description of filler 2 as a solid that obstructs sound waves as claimed.

Table 1
For the foregoing reasons, the Parkins reference anticipates all limitations of the claim.
Claim 2 depends on claim 1 and further requires the following:
“wherein the sealing material is resiliently compressible.”
Parkins describes skin 1 and fillers 2, 3, 4 as flexible materials, meaning they exhibit resiliency (i.e., the ability to return to their original shape) after being exposed to a compressive or tensile stress. See id. at ¶¶ 9, 22, 25. For the foregoing reasons, the Parkins reference anticipates all limitations of the claim.
Claim 3 depends on claim 1 and further requires the following:
“wherein the sealing material overlies a side of the speaker opposite a portion of the sound wave passage into which the speaker is configured to emit sound waves.”
Similarly, fillers 2, 3, 4 overlay the sides of speaker 21, for example, they overlay the sides of the speaker nozzle that is acoustically coupled to tube 20. See Parkins at FIGs.4–6. For the foregoing reasons, the Parkins reference anticipates all limitations of the claim.
Claim 4 depends on claim 1 and further requires the following:
“wherein the sealing material comprises a stiffened caulk.”
Parkins describes fillers 2, 3, 4 as cured, or stiffened, silicone or urethane. Parkins at ¶ 28. Because they act to fill skin 1 and acoustically seal the earplug, one of ordinary skill in the art would have considered fillers 2, 3, 4 to be acoustic caulking agents. See id. at ¶¶ 9, 39. For the foregoing reasons, the Parkins reference anticipates all limitations of the claim.
Claim 5 depends on claim 1 and further requires the following:
“wherein the sealing material comprises silicone.”
Parkins describes fillers 2, 3, 4 as silicone or urethane. Parkins at ¶ 28. For the foregoing reasons, the Parkins reference anticipates all limitations of the claim.
Claim 6 depends on claim 1 and further requires the following:
“wherein the housing defines a head away from which the tip protrudes, the sealing material filling substantially all of the head.”
Skin 1 includes a concha portion 12 and an ear canal portion 10. Parkins at ¶ 20, FIGs.4–6. Concha portion 12 corresponds to the claimed head portion since it resides in a concha away from the tip, which resides in the ear canal. See id. Further, Parkins describes fillers 2, 3, 4 as completely filling skin 1, including concha portion 12. Id. at ¶ 23. For the foregoing reasons, the Parkins reference anticipates all limitations of the claim.
Claim 7 depends on claim 1 and further requires the following:
“wherein the sealing material forms a peripheral seal against the housing around the speaker.”
Parkins describes fillers 2, 3, 4 as completely filling skin 1, such that they peripherally seal between the interior of skin 1 and the exterior of speaker 21. See Parkins at ¶ 23, FIGs.4–6. For the foregoing reasons, the Parkins reference anticipates all limitations of the claim.
Claim 8 depends on claim 7 and further requires the following:
“wherein the sealing material covers a side of the speaker facing away from the sound wave passage.”
Similarly, fillers 2, 3, 4 cover the sides of speaker 21, for example, they cover the sides of the speaker nozzle opposite the sides that face and acoustically couple to tube 20. See Parkins at FIGs.4–6. For the foregoing reasons, the Parkins reference anticipates all limitations of the claim.
Claim 9 depends on claim 1 and further requires the following:
“wherein the sealing material fills gaps between the speaker and inside surfaces of the housing.”
Parkins describes fillers 2, 3, 4 as completely filling skin 1, such that they fill gaps between the interior of skin 1 and the exterior of speaker 21. See Parkins at ¶ 23, FIGs.4–6. For the foregoing reasons, the Parkins reference anticipates all limitations of the claim.
Claim 10 is drawn to “a hearing protection device for protecting an ear drum of a human.” The following table illustrates the correspondence between the claimed device and the Parkins reference.
Claim 10
The Parkins Reference
“10. A hearing protection device for protecting an ear drum of a human, the device comprising:
The Parkins reference describes an earplug that conforms to the concha of a user’s ear and extends into the user’s ear canal. Parkins at Abs., ¶ 9. Parkins describes configuring the earplug to protect the user’s ear drum from loud ambient sounds. Id. at ¶¶ 4, 7, 8, 9, 39.
“a housing configured to be worn by the human;
Parkins’s earplug includes a skin 1 that corresponds to the claimed housing. Id. at ¶¶ 21, 22, FIGs.4–6.
Skin 1 is formed as a negative of the user’s concha and ear canal, such that it fits into the user’s concha and ear canal. See id.
“a speaker in the housing, the speaker configured to emit sound waves toward the ear drum of the human when the housing is worn by the human;
Electronics package 21 includes a loudspeaker transducer. Id. at ¶¶ 7, 35, 36, FIGs.4–6. Parkins depicts package 21 as including a nozzle portion that is acoustically coupled to sound tube 20. See id. This coupling allows sound generated by the package’s speaker to be emitted into the user’s ear canal. See id.
“a sound wave passage configured to permit passage of sound waves emitted by the speaker to the ear drum of the user when the housing is worn by the human; and
Parkins’s earplug includes a sound tube 20 that provides the claimed sound wave passage through the tip, or ear canal, portion 10 of skin 1. Id. at ¶ 35, FIGs.4–6.
“a sealing material in the housing at least partially filling the housing, the sealing material configured to obstruct sound waves not emitted by the speaker from entering the sound wave passage from inside the housing.”
Parkins describes the earplug generally as a solid earplug constructed principally from skin 1 and filler 2. Id. at ¶ 9. Parkins further describes the earplug as sealing the ear canal and protecting the user from loud ambient sounds. Id. at ¶¶ 9, 21, 39. One of ordinary skill in the art would have understood this as a description of filler 2 as a solid that obstructs sound waves as claimed.

Table 2
For the foregoing reasons, the Parkins reference anticipates all limitations of the claim.
Claim 11 depends on claim 10 and further requires the following:
“wherein the sealing material is resiliently compressible.”
Parkins describes skin 1 and fillers 2, 3, 4 as flexible materials, meaning they exhibit resiliency (i.e., the ability to return to their original shape) after being exposed to a compressive or tensile stress. See id. at ¶¶ 9, 22, 25. For the foregoing reasons, the Parkins reference anticipates all limitations of the claim.
Claim 12 depends on claim 10 and further requires the following:
“wherein the sealing material overlies a side of the speaker opposite a portion of the sound wave passage into which the speaker is configured to emit sound waves.”
Similarly, fillers 2, 3, 4 overlay the sides of speaker 21, for example, they overlay the sides of the speaker nozzle that is acoustically coupled to tube 20. See Parkins at FIGs.4–6. For the foregoing reasons, the Parkins reference anticipates all limitations of the claim.
Claim 13 depends on claim 10 and further requires the following:
“wherein the sealing material comprises a stiffened caulk.”
Parkins describes fillers 2, 3, 4 as cured, or stiffened, silicone or urethane. Parkins at ¶ 28. Because they act to fill skin 1 and acoustically seal the earplug, one of ordinary skill in the art would have considered fillers 2, 3, 4 to be acoustic caulking agents. See id. at ¶¶ 9, 39. For the foregoing reasons, the Parkins reference anticipates all limitations of the claim.
Claim 14 depends on claim 10 and further requires the following:
“wherein the sealing material comprises silicone.”
Parkins describes fillers 2, 3, 4 as silicone or urethane. Parkins at ¶ 28. For the foregoing reasons, the Parkins reference anticipates all limitations of the claim.
Claim 15 depends on claim 10 and further requires the following:
“further comprising a tip connected to the housing, the tip being configured to be received in and to plug an ear canal of the human, the sound wave passage extending through the tip.”
Skin 1 includes a concha portion 12 and an ear canal portion 10. Parkins at ¶ 20, FIGs.4–6. Ear canal portion 10 corresponds to the claimed tip portion since it resides in the ear canal. See id. Further, Parkins describes sound tube 20 as extending through ear canal portion 10. Id. at FIGs.4–6. For the foregoing reasons, the Parkins reference anticipates all limitations of the claim.
Claim 16 depends on claim 10 and further requires the following:
“wherein the sealing material forms a peripheral seal against the housing around the speaker.”
Parkins describes fillers 2, 3, 4 as completely filling skin 1, such that they peripherally seal between the interior of skin 1 and the exterior of speaker 21. See Parkins at ¶ 23, FIGs.4–6. For the foregoing reasons, the Parkins reference anticipates all limitations of the claim.
Claim 17 depends on claim 16 and further requires the following:
“wherein the sealing material covers a side of the speaker facing away from the sound wave passage.”
Similarly, fillers 2, 3, 4 cover the sides of speaker 21, for example, they cover the sides of the speaker nozzle opposite the sides that face and acoustically couple to tube 20. See Parkins at FIGs.4–6. For the foregoing reasons, the Parkins reference anticipates all limitations of the claim.
Claim 18 depends on claim 10 and further requires the following:
“wherein the sealing material fills gaps between the speaker and inside surfaces of the housing.”
Parkins describes fillers 2, 3, 4 as completely filling skin 1, such that they fill gaps between the interior of skin 1 and the exterior of speaker 21. See Parkins at ¶ 23, FIGs.4–6. For the foregoing reasons, the Parkins reference anticipates all limitations of the claim.
Claim 19 is drawn to “a method of manufacturing an ear plug.” The following table illustrates the correspondence between the claimed method and the Parkins reference.
Claim 19
The Parkins Reference
“19. A method of manufacturing an ear plug, the method comprising:
Parkins similarly describes a method for manufacturing an earplug. Parkins at Abs., ¶¶ 22–23, 30–32, FIGs.8, 9.
“arranging a speaker in a housing of the ear plug to emit sound waves through a sound wave passage of the ear plug;
Parkins arranges a speaker 21 and sound tube 20 in a skin 1, or housing. Id. at ¶ 41, FIGs.4–6.
“installing sealing material in an interior of the housing,
Fillers 2, 3, 4 are poured as curable material 81 into skin 1. Id. at ¶ 23, FIG.8.
“the sealing material forming a peripheral seal around the speaker and at least partially filling a void to a side of the speaker opposite the sound wave passage;
Parkins describes fillers 2, 3, 4 as completely filling skin 1, such that they peripherally seal around speaker 21 and they fill voids between the interior of skin 1 and the exterior of speaker 21. See Id. at ¶ 23, FIGs.4–6.
“permitting the sealing material to stiffen.”
Fillers 2, 3, 4 cure. Id. at ¶ 24.

Table 3
For the foregoing reasons, the Parkins reference anticipates all limitations of the claim.
Claim 20 depends on claim 19 and further requires the following:
“further comprising closing the housing to capture the sealing material inside the housing.”
Parkins describes the possibility of including a faceplate to seal, or capture, filler 2, 3, 4 in skin 1. Parkins at ¶¶ 37, 41. Though Parkins notes that a faceplate is not always needed, the reference recognizes that it may be added, particularly in embodiments (e.g., FIG.4) where rigid filler 3 is not used to support electronics 21. Id. For the foregoing reasons, the Parkins reference anticipates all limitations of the claim.
Summary
Claims 1–20 are rejected under at least one of 35 U.S.C. §§ 102 and 103 as being unpatentable over the cited prior art. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER F BRINEY III whose telephone number is (571)272-7513. The examiner can normally be reached M-F 8 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on (571)272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Walter F Briney III/

Walter F Briney IIIPrimary ExaminerArt Unit 2651

10/20/2022